Opinión concurrente y de conformidad emitida por
el Juez Asociado Señor Hernández Denton.
Suscribo la opinión del Tribunal que extiende el Truth in Lending Act, 15 U.S.C. sec. 1601 et seq., a los préstamos otorgados por la Asociación de Empleados del Estado Libre *431Asociado de Puerto Rico. Esta legislación federal es uno de los instrumentos más efectivos e importantes de protección al consumidor que rigen la otorgación de crédito en Esta-dos Unidos y Puerto Rico. Sus requisitos de divulgación del costo del crédito permite que todos los consumidores pue-dan obtener la información sobre los términos de crédito y, en particular, la tasa periódica anual de interés y los car-gos de financiamiento cobrados por las distintas entidades financieras. La ley establece unos requisitos uniformes para el cómputo de la tasa periódica anual (annual percentage rate) y de los cargos de financiamiento, y requiere que el costo total de estos cobros se divulguen antes de que se efectúe una transacción. De esta manera se facilita al con-sumidor la información que necesita para hacer una selec-ción entre las alternativas de crédito disponibles en el mercado.
Además de su propósito de proteger al consumidor, el estatuto evita prácticas fraudulentas en la otorgación de crédito y asegura que todos los que proveen crédito al con-sumidor observen unas reglas y adopten unas medidas cautelares para evitar sus penalidades.
It was both consumer protection legislation, recognizing “the right to be informed —to be protected against fraudulent, deceitful, or grossly misleading information, advertising, labeling, or other practices, and to be given the facts the needs to make an informed choice” and legislation designed to protect the “ethical and efficient lender or credit extender”, thus invigorat[ing] competition. Further, it was felt that an informed consumer credit market would help stabilize the economy by encouraging consumer restraint when interest rates increase, and consumer activity when rates drop “as economic activity recedes”. K.E. Keest y E.L. Sarason, Jr., Truth in Lending, 2da ed., Boston, National Consumer Law Center, 1989, pág. 26.
La Asociación de Empleados del Estado Libre Asociado no es “un negocio privado ni tiene fines de lucro o especulación”. Berrios Miranda v. Asociación de Emplea-*432dos, 88 D.P.R. 809, 820 (1963). Es una entidad creada para promover el bienestar social, económico y físico de los em-pleados públicos que realmente funciona como una coope-rativa de ahorro y crédito. La Asociación rinde un valioso servicio a todos los empleados regulares de agencias guber-namentales que están obligados por ley a pertenecer a la entidad y a quienes se les descuenta un por ciento de su salario mensual para ahorros.
La entidad ofrece a sus socios distintos tipos de servicios. Entre éstos, los más importantes son su pro-grama de préstamos que incluyen desde los personales hasta los de seguro de automóvil. Para los empleados pú-blicos y los pensionados acogidos al Fondo de Ahorro y Préstamos, la Asociación provee una alternativa de crédito a las entidades financieras que operan con ánimo de lucro y a las cooperativas de ahorro y crédito. De hecho, miles de empleados públicos anualmente obtienen préstamos de la Asociación para atender algunas necesidades apremiantes. En 1991 la Asociación prestó la cantidad de $638.3 millo-nes a sus socios. Véase Estadísticas de Deudas de Consu-midores, Negociado de Estudios Económicos y Sociales, Junta de Planificación, 1991.
Por la importancia de estos servicios, sus operaciones deben ser ejemplarizantes. Fiel a sus postulados, la Asocia-ción debe estar siempre a la vanguardia en sus servicios a los asociados, y sus programas de orientación deben divul-gar toda la información sobre las condiciones y el costo del financiamiento que necesitan los consumidores para hacer una selección juiciosa entre las alternativas de crédito disponibles. De esta manera cumple efectivamente con sus propósitos sociales y económicos de proveerles a los em-pleados públicos una verdadera alternativa que le ofrezca a éstos acceso a la banca comercial en sus ahorros y en sus transacciones de crédito.
Considerando sus propósitos y los servicios ofrecidos a sus miembros, nos sorprende que la Junta de Directores de la Asociación haya hecho caso omiso desde su aprobación e *433insista en la inaplicabilidad del Truth in Lending Act en sus operaciones financieras. En la eliminación de esta práctica es que radica el valor de nuestra adjudicación.
Por las anteriores consideraciones, suscribo la opinión del Tribunal.